Exhibit 10.1

INDEMNITY AGREEMENT

This AGREEMENT (this “Agreement”) is entered into by and between Cellectis S.A.,
a corporation existing and registered under the laws of France, located at 8 rue
de la Croix Jarry, 75013 Paris, France (“Cellectis”), and Calyxt, Inc., a
corporation existing and registered under the laws of Delaware, located at 600
County Road D West, Suite 8, New Brighton, MN 55112, USA (“Calyxt”) (each a
“Party” and collectively, the “Parties”).

RECITALS

 

A. Reference is made to the Lease Guaranty (the “Lease Guaranty”), dated
September 1, 2017, between Cellectis and NLD Mount Ridge LLC, a Delaware limited
liability company (“Landlord”), pursuant to which Cellectis has agreed to
guarantee the obligations of Calyxt under a Lease Agreement (the “Lease
Agreement”) and a Construction Agreement (the “Construction Agreement”), each
dated September 1, 2017, between Calyxt and the Landlord.

 

B. Cellectis has entered into the Lease Guaranty in consideration of, and as an
inducement to, Landlord’s agreement to enter into the Lease Agreement and the
Construction Agreement.

 

C. Calyxt has agreed to enter into this Agreement to indemnify Cellectis for any
losses incurred pursuant to the Lease Guaranty.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Cellectis and Calyxt hereby
agree as follows:

 

1. INDEMNIFICATION

Calyxt shall indemnify Cellectis and keep Cellectis fully and effectively
indemnified from and against and hold Cellectis harmless from and against any
and all past, present and future payments, obligations, liabilities, losses,
damages, penalties, judgments, actions, proceedings, claims, demands, costs,
fees and expenses of any kind or nature whatsoever to which Cellectis may become
subject or that may be imposed on, paid or incurred by, suffered by, made
against or asserted against Cellectis, in any manner relating to, arising out of
or in connection with the Lease Guaranty and/or any failure by Calyxt to perform
any obligation under the Lease Agreement, or any claim, litigation,
investigation or proceeding relating thereto and to reimburse Cellectis upon
demand for any legal or other expenses incurred in connection with
investigating, defending or enforcing any of the foregoing.

 

2. WAIVERS

 

  2.1 Calyxt hereby waives, consistent with and to the extent waived in the
Lease Guaranty, any and all defenses, legal or equitable, that it may have
against any person to liability hereunder, including (i) the illegality,
invalidity or unenforceability of the Lease Guaranty and (ii) all defenses that
at any time may be available to it by virtue of any valuation, stay, moratorium
or other law in effect on the Execution Date or thereafter in effect.

 

  2.2 Calyxt hereby waives any setoff or counterclaim related to its obligations
under this Agreement that may at any time be available to it.

 

  2.3 Calyxt hereby waives presentment, demand for payment or performance,
including diligence in making demands hereunder, notice of dishonor or
nonperformance, protest and all other notices of any kind, including (i) notice
of the existence, creation or incurrence of new or additional liabilities or
obligations under the Lease Guaranty, (ii) notice of any action taken or omitted
in connection with the Lease Guaranty, (iii) notice of any default by Cellectis,
(iv) notice that any portion of the indebtedness, liabilities or obligations
under the Lease Guaranty is due, and (v) notice of any action against Cellectis.



--------------------------------------------------------------------------------

3. FURTHER ASSURANCES

 

  3.1 Each of Cellectis and Calyxt hereby represents and warrants to the other
Party that (a) the execution, delivery and performance by such Party of this
Agreement are within such Party’s corporate powers and have been duly authorized
by all necessary corporate action on the part of such Party and (b) this
Agreement constitutes a valid and binding agreement of such Party enforceable
against such Party in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditors’ rights generally and general principles of
equity).

 

  3.2 Calyxt, at its own expense, shall perform promptly such acts as may be
reasonably necessary or advisable, or that Cellectis may reasonably request at
any time, to carry out the intent of this Agreement, including, to execute and
deliver (or cause any third party to execute and deliver) any such additional
agreements, documents and instruments to evidence Calyxt’s agreements to comply
with the provisions of the Lease Guaranty and to indemnify Cellectis as set
forth herein.

 

4. TERM

This Agreement shall become a valid and binding agreement of the Parties as of
the execution by both Parties as set out in Article 8; notwithstanding the
foregoing, Article 1 hereof shall not become effective and operative until such
time as Cellectis and its Affiliates beneficially own, in the aggregate, a
number of Calyxt Shares equal to 50% or less of the then-outstanding Calyxt
Shares.

This Agreement shall remain in full force and effect until the termination of
the Lease Guaranty pursuant to Section 12 of the Lease Guaranty or otherwise,
unless earlier terminated by mutual written agreement of the Parties.
Notwithstanding anything in this Agreement to the contrary, Article 1, as well
as this second sentence of this second paragraph of Article 4, shall survive any
expiration or termination of this Agreement, unless mutually agreed in writing
by the Parties.

 

5. ENTIRE AGREEMENT

This Agreement represents the entire agreement between the Parties in relation
to the subject matter of this Agreement and supersedes any previous agreement
whether written or oral between the Parties in relation to that subject matter.

 

6. SEVERABILITY

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other governmental authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either Party. Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

7. NOTICES

All notices, requests and other communications to either Party hereunder shall
be in writing (including facsimile transmission and electronic mail
transmission, so long as a receipt of such electronic mail is requested and
received) and shall be given,

if to Cellectis, to:

Cellectis S.A.



--------------------------------------------------------------------------------

8 rue de la Croix Jarry

75013 Paris, France

Attention: General Counsel

E-mail: marie-bleuenn.terrier@cellectis.com

if to Calyxt, to:

Calyxt, Inc.

600 County Road D West, Suite 8

New Brighton, MN 55112

Attention: CEO

E-mail: Federico.tripodi@calyxt.com

or such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Party. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a business day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding business day in the place of receipt.

 

8. COUNTERPARTS

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
Party shall have received a counterpart hereof signed by the other Parties.
Until and unless each Party has received a counterpart hereof signed by the
other Party, this Agreement shall have no effect and neither Party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

 

9. GOVERNING LAW; JURISDICTION & VENUE; WAIVER OF JURY TRIAL

THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF MINNESOTA AND SUBMITS TO THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10. INTERPRETATION

 

  10.1 References

In this Agreement, unless the context otherwise requires:

(a) any reference to an agreement or other document is to that document as
amended, supplemented or replaced from time to time;

(b) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c) “Affiliates” means of any person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such person; provided, however, that, for purposes of this
Agreement, Calyxt shall not be considered an “Affiliate” of any of Cellectis and
its subsidiaries (other than Calyxt), and each of Cellectis and its subsidiaries
(other than Calyxt) shall not be considered an “Affiliate” of Calyxt. As used
herein, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise; and



--------------------------------------------------------------------------------

(d) “Calyxt Shares” means common stock of Calyxt and any and all securities of
any kind whatsoever of Calyxt that may be issued by Calyxt after the Execution
Date in respect of, in exchange for, or in substitution of, Calyxt Shares,
pursuant to any stock dividends, stock splits, reverse stock splits,
combinations, reclassifications, recapitalizations, share exchange,
consolidation or other reorganizations and the like occurring after the
Execution Date.

 

  10.2 Headings

The headings in this Agreement are for convenience only and shall not affect the
interpretation or construction of this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

CALYXT, INC. By:  

/s/ Federico A. Tripodi

  Name: Federico A. Tripodi   Title: CEO, Calyxt, Inc. CELLECTIS S.A. By:  

/s/ André Choulika

  Name: André Choulika   Title: CEO, Cellectis S. A.